DETAILED ACTION
Claims 1-15, and 17-23 are pending in the Instant Application.
Claims 1-15, and 17-23  are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "long" in claim 11 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Long” can be both a unit of length or time and is relative to the term “short.” There is no way to know how this claim is to be interpreted since there is no concept of what “long” is and therefore the claim is indefinite. 
. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3-6, 8-10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ichbiah, United States Patent No. 5,623,406.


As per claim 1, Ichbiah discloses an electronic device configured to facilitate data entry, the electronic device comprising: a processor; a display ([Col 4, lines 32-40] wherein a computer with a processor and a display is described); a database comprising a plurality of n-grams ([Col 3, lines 1-9] wherein the glossary is the database); and an input device ([Col 5, lines 16-24] wherein the data input devices are described); 
([Col 12, lines 40-51] wherein a list can be displayed to recommend possible sequences beginning with the corresponding M input letters); wherein the suggestions consist of at least one or more sequences of M words and zero or more single words ([Col 12, TABLE 2] wherein the suggestions are a sequence of M words, corresponding to M letters, such as “ic” and “If Contractor is required”). 

As per claim 3, Ichbiah further discloses he electronic device of claim 1, wherein in response to receiving as input into the input device a sequence of M letters, one or more single words that start with the M letters are suggested in addition to the one or more sequences of words ([Col 6, lines 40-44] wherein the word chat can be input and the single word “characteristics” can be shown, and also provide longer phrases such as described in [Col 7, lines 40-53] and [Col 14, lines 3-13] wherein the phrase table storing single words and also phrases is displayed) .  


As per claim 4, Ichbiah further discloses he electronic device of claim 1, wherein  the database comprises relative occurrence frequencies of each of the plurality of n-qrams and the processor suggests one or more sequences of M words based at least in part on the associated relative occurrence frequencies as recorded in the n- gram database ([Col 11, lines 36-45] wherein the glossary stores frequencies, wherein the frequencies can dictate what phrases are shown and how they are ordered). 

As per claim 5, Ichbiah further discloses he electronic device of claim 1, wherein the database comprises at least one of the number of times each sequence of words has been selected and the last time each sequence of M words was selected,  wherein suggesting a particular one of the one or more sequences of M words is based at least in part on at least one of the corresponding number of times the particular sequence of M words has been selected and the corresponding last time the particular sequence of M words was selected ([Col 3, lines 39-48] wherein the system records the last time a particular sequence of words was selected and uses that to decide what to use in the subsequent use of the device).
  
As per claim 6, Ichbiah further discloses he electronic device of claim 1, wherein the input device is a keyboard ([Col 5, lines 16-25] wherein a keyboard is shown as an input).  

As per claim 8, Ichbiah further discloses he electronic device of claim 1, wherein the processor adds to the database a sentence or a sequence of words previously entered into the device,  the sentence or sequence of words being stored in the database as an n-gram ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, wherein the sequences are stored for subsequent use in the glossary).  

As per claim 9, Ichbiah further discloses he electronic device of claim 1, wherein the processor adds to the n database a sentence or a sequence of words previously received by the device, the sentence or sequence of words being stored in the database as an n-qram ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, wherein the sequences are stored for subsequent use in the glossary).  

As per claim 10, Ichbiah further discloses he electronic device of claim 1, further comprising an input operatively connected to the processor to detect a button press or gesture causing the processor to delete all of the sequence of M input letters except the first letter of the sequence of M letters, wherein the electronic device is configured to receive manual entry of the remaining letters of a word starting with the first letter of the sequence of M letter ([Col 3, lines 48-62] wherein if the user hits “Dh” and then selects a button, then “Dichlorodifluoromethane” is inserted, which deletes all input letters except the first.)  

As per claim 12, Ichbiah further discloses he electronic device of claim 1, further comprising  a secondary database of valid words; wherein the display includes a scrollable suggestion bar with a first region on which the one or more sequences of M words are displayed and a second region on which one or more single words are displayed, wherein the one or more single words are extracted by the processor from ([Col 14, lines 3-13] wherein the phrase table storing single words and also phrases is displayed, where a user can scroll).  

As per claim 13, Ichbiah further discloses he electronic device of claim 1, wherein in response to receiving as input into the input device one or more words before receiving as input into the input device the sequence of M letters, the processor enters the one or more words, and uses the one or more entered words when, in response to receiving as input into the input device the sequence of M letters, selecting the sequences of M words to extract from the database and display ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, that were previously entered and are stored for subsequent use in the glossary).    

As per claim 14, Ichbiah discloses a method of facilitating data entry, the method comprising: receiving textual input comprising a sequence of M letters, where M is greater than or equal to 2 ([Col 3 , lines 1-23] wherein the user can enter a phrase abbreviation of the initial letters of some of the words); in response to the textual input, extracting from one or more sequences of M words from a database comprising a plurality of n-grams, each of the M words in each sequence beginning with a corresponding one of the sequence of M letters; suggesting the one or more extracted sequences of M words on a display as one or more M-word suggestions([Col 12, lines 40-51] wherein a list can be displayed to recommend possible sequences beginning with the corresponding M input letters);  wherein the suggestions consist ([Col 14, lines 3-13] wherein the phrase table storing single words and also phrases is displayed).  

As per claim 15, Ichbiah discloses the method of claim 14 wherein the choice of which one or more sequences of words is extracted from the database is based at least in part on occurrence frequencies associated with corresponding n-gram as recorded in the n-gram database ([Col 11, lines 36-45] wherein the glossary stores frequencies, wherein the frequencies can dictate what phrases are shown and how they are ordered).     

As per claim 17, Ichbiah discloses the method of claim 14  further comprising in response to receiving textual input of one or more words before receiving textual input of a sequence of M letters, entering the one or more words, and using the one or more entered words when selecting the sequences of M words to extract from the database and display ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, that were previously entered and are stored for subsequent use in the glossary).    





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichbiah, in view of Karlsson, United States Patent Application Publication No. 2010/0245261.

As per claim 7, Ichbiah further discloses he electronic device of claim 1, but does not disclose wherein the keyboard is a virtual keyboard supporting gesture-based data entry. However, Karlsson teaches wherein the keyboard is a virtual keyboard supporting gesture-based data entry ([0020] wherein the displayed keyboard is a virtual keyboard).  
Both Ichbiah and Karlsson describe suggesting phrases by user input. One could use the virtual keyboard in Karlsson instead of the keyboard in Ichbiahin to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting a keyboard for a virtual keyboard would 

As per claim 11, Ichbiah further discloses the electronic device of claim 1, but does not disclose wherein in response to receiving input comprising a long press or a gesture swiping one of a sequence of M words replaces  a first portion of the sequence of M words with another portion of the plurality of portions interchangeable with the first portion of the sequence of M words. However, Karlsson teaches wherein in response to receiving input comprising a long press or a gesture swiping one of a sequence of M words ([0055] and [Fig. 4] wherein the words “Good morning” are swiped), the processor replaces a first portion of the sequence of M words with another portion of the plurality of portions interchangeable with the first portion of the sequence of M words ([0051] wherein the pair of words is found by searching a database for common phrases and [0053] wherein the text replaces the words).  Ichbiah describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Ichbiah, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Ichbiah with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate oy their input.

in response to receiving a first sequence of M letters using a first data entry method,  where M is greater than or equal to 2, ([Col 3 , lines 1-23] wherein the user can entire a phrase abbreviation of the initial letters of some of the words), extracting from an n-gram database one or more sequences of M words, each of the M words in each sequence beginning with a corresponding one of the sequence of the M letters, suggesting each of the one or more sequences of M words ([Col 12, lines 40-51] wherein a list can be displayed to recommend possible sequences beginning with the corresponding M input letters), and in response to receiving a second sequence of one or more letters, using a second data entry method, extracting from a word database one or more words starting with the one or more letters suggesting the one or more words, and, in response to a selection of one of the one or more words, accepting the selected word for data entry([Col 6, lines 40-44] wherein the word chat can be input and the single word “characteristics” can be shown, and characters can be input by point and select devices as noted in [Col 5, lines 16-24]), and wherein the first data entry method and the second data entry method are not the same ([Col 5, lines 16-24] wherein multiple input devices are described), but does not disclose in response to a selection of at least a portion of one of the one or more sequences of M words, accepting the at least a portion of one of the sequences of M words for data entry. However, Karlsson teaches in response to a selection of at least a portion of one of the one or more sequences of M words, accepting the at least a portion of one of the ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).  
Ichbiah describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Ichbiah, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Ichbiah with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate by their input.

As per claim 19, note the rejection of claim 18 where Ichbiah and Karlsson are combined. Ichbiah further discloses the second method of data entry comprises typing on a keyboard ([Col 5, lines 16-25] wherein a keyboard is shown as an input), but does not teach wherein the first method of data entry comprises gestures using a finger or stylus on a virtual keyboard. However, Karlsson teaches wherein the first method of data entry comprises gestures using a finger or stylus on a virtual keyboard ([0020] wherein the displayed keyboard is a virtual keyboard).  
Both Ichbiah and Karlsson describe suggesting phrases by user input. One could use the virtual keyboard in Karlsson instead of the keyboard in Ichbiah to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting a keyboard for a virtual keyboard would simple substitution and the results would be predictable since both the keyboard and the virtual keyboard perform the same. 

As per claim 20, note the rejection of claim 18 where Ichbiah and Karlsson are combined. Ichbiah further discloses wherein the first method of data entry comprises typing on a keyboard([Col 5, lines 16-25] wherein a keyboard is shown as an input), but does not disclose the second method of data entry comprises gestures using a finger or stylus on a virtual keyboard. However, Karlsson teaches the second method of data entry comprises gestures using a finger or stylus on a virtual keyboard  ([0020] wherein the displayed keyboard is a virtual keyboard).  
Both Ichbiah and Karlsson describe suggesting phrases by user input. One could use the virtual keyboard in Karlsson instead of the keyboard in Ichbiah to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting a keyboard for a virtual keyboard would 

As per claim 21, note the rejection of claim 18 where Ichbiah and Karlsson are combined. Karlsson further teaches wherein K < M, such that the selected sequence of K words is accepted even though the selected sequence has fewer words than any of the sequences of M words([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).    

As per claim 22, Ichbiah further discloses he electronic device of claim 1, wherein in response to a selection being made from the suggested sequences of a sequence of K words starting at the beginning of one of the sequences of M words, the processor replaces the M 9letters by the selected sequence of K words and accepts the selected sequence of K words as a K-word phrase for data entry ([Col 13, lines 1-6] wherein a user can select an entry wherein the user hit “ic,” which is a sequence of K words starting at the beginning of one of the sequences of M letters/words, which replaces “ic”), but does not disclose where K is less than M. However, Karlsson teaches where K is less than M ([0056] wherein the user can select K number of words (Good morning), which is less than the total M number of words (Good morning, are you busy?)).  
Ichbiah describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Ichbiah, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. It would have 

As per claim 23, Ichbiah discloses the method of claim 14, in response to a selection of a sequence of K words starting at the beginning of one of the sequences of M words, , replacing the M letters by the selected sequence of K words, and accepting the selected sequence of K words as a K word phrase for data entry([Col 13, lines 1-6] wherein a user can select an entry wherein the user hit “ic,” which is a sequence of K words starting at the beginning of one of the sequences of M letters/words, which replaces “ic”), but does not disclose where K is less than M. However, Karlsson teaches where K is less than M ([0056] wherein the user can select K number of words (Good morning), which is less than the total M number of words (Good morning, are you busy?)).  
Ichbiah describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Ichbiah, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Ichbiah with the method of selecting less than all the words in the . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichbiah, in further view of Goldwasser, United States Patent No. 5,096,423.

As per claim 2, Ichbiah further discloses he electronic device of claim 1, wherein after the sequence of K words is accepted, the processor enters a space followed by the unreplaced M-K letter or letters of the sequence of M letters received as input. However, Goldwasser teaches wherein after the sequence of K words is accepted, the processor enters a space followed by the unreplaced M-K letter or letters of the sequence of M letters received as input ([Col 6, lines 39-51] wherein a space is automatically placed).
Both Ichbiah and Goldwasser replace an abbreviation with text. One could include the space from Goldwasser with the replacement of text in Ichbiah in order to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase and selecting those phrases in Ichbiah with the addition of the space in Goldwasser in order to maintain spaces between words.



Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. 
As per claims 1 and 14, Applicant states “Ichbiah doesn't teach or suggest "wherein the suggestions consist of at least one or more sequences of M words and zero or more single words" as recited in claim 1 as amended.” Ichbiah teaches this by suggesting phrases like “If Contractor is required” for “ic,” as noted in ([Col 12, TABLE 2]). The claim language does not preclude this in the amended claim language. Regardless, Ichbiah teaches the exact number of words as entered letters in [Col 13, lines 1-5] wherein the example “icw” suggests “in connection with” is shown. Therefore, Ichbiah teaches the amended claims. Applicant is encouraged to amend the claims to clarify over the prior art on record. If questions remain, please contact the Examiner for an interview. 
As per claim 4 and 15, as a result of Applicant’s amendments, Examiner has shown a different citation showing that the frequency is included in the database.(See above rejection). Therefore, the arguments are moot. 
As per claim 5, Applicant argues that Ichbiah does not teach these limitations. Examiner disagrees as the claim recites “the last time the particular sequence of M words was selected,” which is sing the “previously selected phrase from the current glossary” as indicated by Ichbiah in the citation above.  
As per claim 10, Applicant argues that Ichbiah does not teach these limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim as written allows for Examiner’s interpretation, where the selection of a suggestion, deletes all but the first letter since the suggestions all start with the first letter, and the rest are replaced by the phrase. Applicant is encouraged to clarify the claim language to overcome the rejection. 
As per claim 11, Applicant argues that Karlsson does not teach these limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a button or gesture that allows for the user to switch verb tense or genders) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim as written allows for Examiner’s interpretation. Karlsson describes selecting a partial suggestion, which is a reasonable interpretation as the claims are currently written. Applicant is encouraged to clarify the claim language to overcome the rejection. 
As per claim 18, Applicant states:
“Ichbiah in light of Karlsson does not teach or suggest using a process for suggesting one or more M word sequences in a "first data entry method" and a process for suggesting one or more words in a "second data entry method" wherein "the first data entry method and the second data entry method are not the same.””


	As per claim 2, Applicant argues that the references do not teach all these limitations. Examiner has relied on multiple references that teach every limitation. Please refer to the above rejection of claim 2. 
	Again, if questions remain, please contact the Examiner for an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168